Name: Commission Regulation (EC) No 1712/95 of 13 July 1995 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: Europe;  marketing;  beverages and sugar;  energy policy
 Date Published: nan

 Avis juridique important|31995R1712Commission Regulation (EC) No 1712/95 of 13 July 1995 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks Official Journal L 163 , 14/07/1995 P. 0004 - 0004COMMISSION REGULATION (EC) No 1712/95 of 13 July 1995 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), as last amended by Regulation (EC) No 3378/94 (2), and in particular Article 6 (3) thereof,Whereas by Commission Regulation (EEC) No 1180/91 (3), which came into force on 11 May 1991, Article 7a was inserted into Commission Regulation (EEC) No 1014/90 (4), as last amended by Regulation (EC) No 2675/94 (5), so providing that the terms additional to the sales designation of the products in the Annex to Regulation (EEC) No 1180/81 are to be reserved for the products defined thereunder; whereas, as a result of a clerical error, the German version of that Annex refers, under the definition of 'Vruchtenjenever`, to the flavouring of 'Wacholder` instead of 'Jenever` and is consequently not in accordance with the draft which was the subject of the opinion delivered under Article 15 of Regulation (EEC) No 1576/89;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks,HAS ADOPTED THIS REGULATION:Article 1 The word 'Wacholder` in the German version of point 1 of the Annex to Regulation (EEC) No 1014/90 is hereby replaced by 'Jenever`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 160, 12. 6. 1989, p. 1.(2) OJ No L 366, 31. 12. 1994, p. 1.(3) OJ No L 115, 8. 5. 1991, p. 5.(4) OJ No L 105, 25. 4. 1990, p. 9.(5) OJ No L 285, 4. 11. 1994, p. 5.